 SUPER TOYS, INC.651Super Toys,Inc.andWholesaleDelivery Drivers &Salesmen Local 848, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Help-ers of America.Case 31-CA-1682November 19, 1970DECISION AND ORDERBY MEMBERSFANNING, BROWN, ANDJENKINSOn August 10, 1970, Trial Examiner GeorgeChristensen issued his Decision in the above-entitledproceeding, finding that the Respondent had engagedin and was engaging in certain unfair labor practicesand recommending that it cease and desist therefromand take certain affirmative action, as set forth in theattached Trial Examiner's Decision. Thereafter, theRespondent filed exceptions to the Trial Examiner'sDecision and a supporting brief. The General Counselfiled an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERDeliveryDrivers& Salesmen Local 848, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen &Helpers of Amenca3 and additionally violated Section8(a)(1) of the Act by interrogating its employees concerningtheir union activities.The Respondent admitted receipt of the charge, thecorrectness of the jurisdictional and labor organizationallegations of the complant, that its branch manager,Harold Boigan, its assistant branch manager, HaroldBrown, and its supervisor, Berton Diamond, at all pertinenttimes were its supervisors and agents acting on its behalf,and that it discharged Calvaresi and has refused to reinstatehim at all times subsequent. Respondent denied that itdischarged Calvaresi for engaging in union activities andthat it interrogated its employees regarding their unionactivities.The issues are (1) whether the Respondent dischargedCalvaresi for engaging in union activities and (2) whether itinterrogated its employees regarding their union activities.A hearing was held at Los Angeles, California, on March31 at which the parties appeared by counsel and wereafforded full opportunity to present evidence, examine andcross-examine witnesses, argue, and file briefs. Briefs havebeen submitted by the General Counsel and the Respon-dent. Based on his review of the entire record, observationof the witnesses, and perusal of the briefs, I make thefollowing:FINDINGS OF FACT1.JURISDICTION AND LABOR ORGANIZATIONThe jurisdictionalfacts, the qualificationof theRespon-dent as an employerengaged in commerce in a businessaffecting commerce and the Unionas a labor organizationwithin themeaning of Section2(2), (5), (6), and (7) of theAct is conceded by all parties and I therefore so find andconclude.Pursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner, and hereby ordersthat the Respondent, Super Toys, Inc., North Holly-wood, California, its officers, agents, successors, andassigns, shall take the action set forth in the TrialExaminer's Recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGEORGE CHRISTENSEN,TrialExaminer:On January 7,1970,' the Union filed a charge which caused the issuanceon February10 of a complaint alleging thatSuper Toys,Inc.,2 violated Section 8(a)(3) and(1) of the National LaborRelations Act, as amended(Act), bydischarging PhilipCalvaresi for engaging in activities on behalf of WholesaleIHereafter date references for the months between October andDecember refer to the year 1969 and the date references for January andFebruary refer to the year 1970II.THE UNFAIR LABOR PRACTICESA.TheFactsIn October Diamond was working for the Respondent asa driver in the Los Angeles area. He had previously workedfor the Respondent in Detroit. He and Calvaresi lived in thesame apartment building and were acquainted. Sometimethat month Diamond introduced Calvaresi to Boigan andthe latter employed Calvaresi as a freelance salesman tosolicit new accounts for the Company on the basis of $25commission for each new account secured (including onerack) plus $5 for each additional rack. Calvaresi wasreimbursed for car expense and used his own auto. He waslatter permitted a draw against commissions.The Respondent is essentially a rack jobber, installingracks and supplying them with small, cheap toys in variousretail outlets.Respondent followed the practice each yearof disposing of larger and more expensive boxed toysturned in by its customers and stacked in its warehouse2Hereafter referredto as the Companyor the Respondent3Hereafterreferredto as the Union186 NLRB No. 96 652DECISIONSOF NATIONALLABOR RELATIONS BOARDduring the year through weekendsalesmeetings inNovember and December, at which meetings the toys weresold for whatever price they would command. These salesmeetingswere called swap-meets.Whatever toys were notsoldby Christmas were donated to charity.4 Boiganauthorized Calvaresi to attend the November and Decem-ber swap-meetsin 1969 and attempt to sell its accumulatedboxed goods. It was agreed that 25 percent of the receiptsderived were to go to the Company and the balance splitbetween Calvaresi and the Company.Calvaresi attended several swap-meetsin November, solda quantity of the toys, accounted for the proceeds to theCompany, and turned over the requisite amount of money.About December 1, Boigan made Calvaresi a driver at asalary of $150 a week. It was made clear to Calvaresi,however, that the assignment was a temporary one becauseof the Christmas rush, and that he would revert back to hisstatus as a freelance salesman on or about January 1. Therewere two regular drivers employed by the Company toservice its accounts in the Los Angeles area at the time;namely, Diamond and Larry Epstein. Diamond was paid$175 per week and Epstein $150 per week. The duties of thedrivers were to stock the racks at the various retail outletson their respective routes and install racks as required.They left invoices for the amounts due to the Company,and with rare exception did not handle any money. Theydrove trucks supplied and serviced by the Company.Sometime during the month Boigan was advised by thehome office. that he was over his budget and to lay offCalvaresi and one more employee. Boigan asked for andreceived permission to desist from any changes untilJanuary since he had to be in San Francisco during themonth on a special project and needed all the currentemployees for the month. The home office agreed. Boiganoffered Calvaresi a job as branch manager at the Companyin Las Vegas, but Calvaresi declined because of his and hiswife's reluctance to move and change their childrens'school enrollment without an employment contract, whichBoigan could not offer.In early December Calvaresi asked Boigan if he mighttake some of the merchandise unsold at the swap-meets tohis apartment to try to sell it to neighbors and friends.Boigan consented. Calvaresi realized $220 by such sales.About a week later Calvaresi asked Boigan if he mightborrow the Company's share of the $220 in proceeds fromhis home sale, saying he needed money to pay back childsupport to his former wife, had some pressing bills andneeded money for the holidays. Boigan told him it wascompany money, that the Detroit home office of theCompany knew about the sale, and that he could not loan ittoCalvaresi.He suggested that Calvaresi apply for apersonal loan at a finance company. Calvaresi replied hehad tried that, without success. Boigan then instructedCalvaresi to turn in the money owed the Company thefollowing week.Instead of following instructions, Calvaresi applied themoney to his personal obligations. About December 18,Harold Brown, who was acting as manager of the branchduring Boigan's absence that week in San Francisco, toldCalvaresi he had been holding backmailing theenvelope tothe home officecontainingthe invoice accounting for the$220 home saleawaitingthe money and asked Calvaresi forthe money so he couldmail it in.Calvaresi confessed toBrown that he had used the money, stating that he couldnot get a personal loan and had to pay back child supportto his ex-wife. Brown then sent in the envelope containingthe invoice even though no money was enclosed.On either the following Monday or Tuesday (December22 or 23) Calvaresi sought outBoigan,who had returnedfrom San Francisco, apologized for appropriating theCompany's money forhis own use,pleaded with Boigannot to fire him, promised not to repeat his action, andoffered to endorse his next two paychecks back to theCompany to satisfy the debt. Boigan accepted.A day or so later, paychecks for the preceding week weredistributed.Calvaresi askedBoigan tolet him keep thatcheck and not endorse it over, that he needed the moneybadly. He promised to pay the debt with his next paycheckplus hisearningsas a waiter on New Year's Eve.Boiganagreed.On the following Monday (December 29), Boiganannounced that there were going to be some changes madein the operation of the branch and that there would be ageneral meetingof employees to outline them on Saturday,January 3.Diamond, Epstein, and Calvaresi lunchedtogether after the announcement. Worried about possiblejob loss and/or income reduction, they decided to seekunion representation. The three returned to the Company'soffices and placed a telephone call to the Union wherein itwas arranged for the three to meet with representatives ofthe Union at Calvaresi's apartmentthat evening. At thatmeeting the three expressed their fear of either job loss orincome reduction or both, signed cards authorizing theUnion to act on their behalfin bargainingcollectively withtheCompany over theirwages,hours, and workingconditions, and asked the Union to notify the Company ofits representativestatusbefore the January 3 meeting toforestall any changes in their job status or earnings. Thethree also agreed among themselves to deny any knowledgeof the Union if questioned by the Company.On receipt of his paycheck that week (covering the weekofDecember 22-26), Calvaresi waited until the otheremployees had left and then endorsed his check over to theCompany and gave it toBoigan(Boigan testified thatCalvaresi was sensitive about the other employees knowingof his debt and wanted the matter kept in confidence). OnDecember 31, Boigan passed out yearend bonus checks.Calvaresi received a check for $50. He did not apply it tothe debt, nor did Boigan request that he do so.On January 2 Calvaresi informedBoigan hedid not makeanything on New Year's Eve. That same day (a Friday),Boigan held the meeting originally scheduled for Saturday,January 3, to announce changes in the branch operation.The meeting was moved ahead a day at the employees'request, so they would have their weekend free and nothave to come in on Saturday.Boigan, Brown,Diamond,Epstein, Calvaresi, and Dale Day (the warehouseman) werepresent at the meeting. Boigan announced there would be4On December 20 the remaining unsold boxed goods in the warehousewere donated to Synanon. SUPER TOYS, INC653some changes effective January 5, but that no one wouldlosehis job, Brown was to become assistant branchmanager, Diamond was to become supervisor over thewarehouse and truck operations, Epstein was to remain aLos Angeles route driver and Calvaresi was to take overDiamond's former job as the other Los Angeles routedriver:5 Day would continue to handle the warehouse. Hefurther stated, however, that the drivers' compensationwould be changed to between 8 and 10 percent commissionof sales with a minimum guarantee in an amount he did notyet know (apparently the Detroit home office had not set orapproved a figure). When Calvaresi and Epstein protestedon the ground the existing routes did not generate salessufficient to cover their existing salaries at the proposedcommission rates during their busiest month, December,Boigan stated if they did not like the new arrangement, theycould leave. Both subsided at that, and Diamond assuredthem he would work to increase the number of accounts sotheir income would not drop.On opening the mail the next day (Saturday, January 3)at the office, Boigan found a letter from the Union datedDecember 30 asserting that it represented a majority of theCompany's drivers and requesting recognition and bargain-ing. Boigan telephoned Diamond, (awakening him), toldhim he had received a letter from the Union stating itrepresented the drivers and asked what Diamond knewabout it. Diamond replied that he would come down to theoffice and talk to Boigan about it.Boigan also telephoned Calvaresi and told Calvaresi thathe had received the union letter and asked Calvaresi whathe knew about it, and had he authorized the Union torepresent him. Calvaresi said that he knew nothing aboutthe Union and had not authorized it to represent him.Diamond subsequently appeared at Calvaresi's apart-ment and told Calvaresi that Boigan had telephoned him toask if he knew anything about the Union. Calvaresi toldDiamond he also had received a call from Boigan and hadtold Boigan that he didn't know anything about the Union.Calvaresi then asked Diamond what he was going to do.Diamond replied that since he now was a supervisor, hewould have to protect his job by going to the office andtellingBoigan the truth about the union activities of allthree of them-Calvaresi, Epstein, and himself.Diamond went to the office and saw Boigan. Boiganasked Diamond if he had signed an authorization card forthe Union. Diamond replied that he had, and related thathe, Calvaresi, and Epstein all had signed cards.Calvaresi followed Diamond to Boigan's office and sawBoigan and Diamond conversing there when he arrived.After Diamond left, Calvaresi entered Boigan's office andsaid that after hearing Diamond's story, he wanted Boiganto hear his. Boigan replied that it made no difference whostarted the Union or whether or not the employees wanteda union, he had orders to let Calvaresi go because Calvaresihad withheld company funds 6 Calvaresi then left Boigan'soffice.Later that day Boigan also asked Epstein if he knewanything about the Union. Epstein replied that he did, thathe had signed an authorization card for the Union.The balance of Calvaresi's debt to the Company was paidby deduction from Calvaresi's paycheck on January 8paying him for the preceding week. Subsequent toCalvaresi's discharge,Diamond carried his former routewith the assistance of Day for a few weeks, after which anew driver was employed on the route.Epstein has been continuously employed by the Compa-ny since the Calvaresi discharge.`,Epstein and Diamond corroborated Calvaresi's testimony to thiseffect,Boigan denied making the statement, Brown neither confirmed nordenied that Boigan made the statement, Day did not testify Boigan'sdenial is discredited in view of his failure to deny the earlier statement thatno one would lose his job and his corroboration of Calvaresis testimonythat Boigan sought to employ Calvaresi as a branch manager for theCompany in Las Vegas and his further testimony that he made that offerbecause he wanted to retain Calvaresi in the Company's employ, which isconsistent with his filling of the vacancy created by Diamond's promotionwith Calvaresi6Boigan testified that he had been ordered by the Detroit home officethe previous evening (Friday, January 2) to discharge Calvaresi because ofhismisappropriation of company funds previously set forth, that this ordercame by telephone from the president of the Company, who had learned ofthe misappropriation from an employee who had gone to Detroit from LosAngeles just previous to the holidays Brown testified that Boigan informedhim of the impending discharge before he opened the union letterrequesting recognition, Diamond testified that Boigan informed him thathe was going to discharge Calvaresi for misappropriating company fundsbefore he told Boigan that he, Epstein, and Calvaresi had authorized theUnion to represent them, and Epstein testified that Boigan informed himatBoigan's office about 10 am on the day of the discharge (before itoccurred) that he was going to discharge Calvaresi for misappropriatingcompany fundsWhile there is no question that Calvaresi appropriatedcompany funds for his own use, Boigan accepted Calvaresi's excuses andpromise not to repeat, and continued Calvaresi in the Company's employ Idiscredit Boigan's testimony as set out above, the home office knew of themisappropriation at or shortly after it occurred and not only failed tocountermand Boigan's decision to condone the matter, but also acceptedthe fruits of that condonation On or about December 8, Boigan informedCalvaresi that the home office knew of the home sale proceeds asjustification for his refusal to treat Calvaresi's withholding of such proceedsas a loan,on or about December 18, Brown mailed the invoice showingsuch proceeds to the home office without enclosing the moneys duethereunder, on or about December 31, Calvaresi endorsed his paycheckover to the Company in partial satisfaction of the amount due In thesecircumstances it appears both illogical and unreasonable, particularly inview of the fortuitous timing therefor,that the home office would suddenlyorderBoigan to discharge Calvaresi for the misappropriationThisconclusion is additionally strengthened by Boigan'sannouncement(obviouslywith the approval of the home office) the very afternoonpreceding the evening the alleged order was given that no one was to losehis job in the reorganization of the Los Angeles branch, that Calvaresi wasto be promoted to fill the vacancy created by Diamond's promotion Withregard to the testimony of Brown, Diamond,and Epstein that Boiganannounced to them that Calvaresi was to be discharged formisappropriating company funds prior to his acquisition of the informationthat Calvaresi had lied to him about the Union, this Just does not appearreasonableBoigan failedtomentionany intent to discharge Calvaresiwhen he telephoned him prior to conversing with Diamond to inquire intohis knowledge of the Union Epstein's testimony appears suspectinasmuchas the whole purpose of theFridaygeneral employee meeting was to excusethe employees from going to Boigan's office on Saturday, yet Epsteinrelates an alleged conversation at 10 a m on Saturday morning at Boigan'sofficeDiamond was evasive and contradictory on the stand and appearedanxious to avoid any testimony which could reflect adversely on theCompany. which coincides with his admittedstatementto Calvaresi onJanuary 4 that he wasn'tgoing to risk his job as a supervisor Browndemonstrated the same anxiety For these reasons and based on myobservation of their demeanor on the stand, he discredits the testimony ofEpstein,Brown,and Diamond of statements by Boigan prior to his receiptof the Union's letter and knowledge of Calvaresi's union activities that hewas going to discharge Calvaresi for misappropriating company funds onorders from Detroit 654DECISIONS OF NATIONALLABOR RELATIONS BOARDB.ConclusionsI find and conclude that the stated reason for Calvaresi'sdischargewas pretextual and that the moving factorprecipitating his January 3 discharge was his support of theUnion.On the day before the discharge Boigan had succeeded inhis effort to retain Calvaresi in the Company's employ; hehad secured authority to employ Calvaresias a full-timeroute driver, after failing to secure his employment as a LasVegas branch manager on mutually acceptable terms. Hehad accepted Calvaresi's pleas and promises and condonedan earlier misappropriation of the Company's funds. Yetone day after announcing Calvaresi's promotion (he hadbeen scheduled to revert back to his former position as afreelancesalesman fromhis temporary position as an extradriver on January 5), Boigan discharged Calvaresi.The only changes between the time Boigan promotedCalvaresi and the time he discharged him were: (1) Boiganlearned that the Union had organized his drivers; (2) thatboth the remaining local drivers, Epstein and Calvaresi(plus Diamond, the newly made supervisor) had authorizedtheUnion to represent them; and (3) Calvaresi denied,while Epstein and Diamond admitted, that they had soauthorized the Union.Boigan undoubtedly was outraged that the employee forwhom he had done so much-saved his job, condoned hismisappropriation of company funds, gave him an opportu-nity for extra income (the swap-meets)-not only broughtthe Union, but also lied about the fact he had done so. It isalso clear that with Calvaresi discharged, the Union'ssupport in the original supposed three-man unit woulddwindle to one-Epstein-thereby dissipating ^ theUn-ion's majority within the unit.Itherefore find and conclude that Boigan dischargedCalvaresi on January 4 for authorizing the Union torepresent him and not because he had misappropriatedcompany funds, which Boigan had condoned, andtherefore violated Section 8(a)(3) and (1) of the Act.It is undisputed thatBoigan onJanuary 4 polled Epsteinand Calvaresi (and Diamond) concerning the Union'sclaim of majority representative status. Even thoughunaccompanied by any threat of reprisal or promise ofbenefit, such polling has repeatedly been held to beinherently coercive inasmuch as the interrogated employeesnecessarily (and correctly, in Calvaresi's case) reason thatadmission of union support jeopardizes their employmentstatus. The Board has held such polling is unlawful unlessaccompanied by assurances against interference with theemployees' Section 7 rights and reprisal, an absence ofcoercion and a declaration that the purpose of such inquiryismerely to inquire into the validity of the Union'sassertion of majority representativestatus.Struksnes Const.Co., 165 NLRB 1062; also seeN.L.R.B. v. Camco, Inc.,340F.2d 803, (C.A. 5). All of these safeguards were absent inthese interrogations.I therefore find and conclude that by Boigan's January 4poll of Epstein and Calvaresi concerning their support oftheUnion the Company interfered with, restrained, andcoerced Calvaresi and Epstein in the exercise of theirSection 7 rights under the Act and thereby violated Section8(a)(1) of the Act.TheGeneralCounsel alleges that the Respondentadditionally violated Section 8(a)(1) by Diamond's January3 statements to Calvaresi that he was going to tell Boiganthe truth about his union activities and those of Calvaresiand Epstein. I find and conclude that Diamond'sdeclaration was not intended to interfere with, coerce orrestrain Calvaresi in the exercise of his Section 7 rights butrather to alert Calvaresi to Diamond's personal renuncia-tion of his earlier committment to deny any knowledge ofthe Union and therefore fell outside the scope of his agencypowers vis-a-vis the Respondent.CONCLUSIONS OF LAW1.The Respondent is an employer engaged in com-merce and in a business affecting commerce and the Unionis a labor organization within the meaning of Section 2(2),(5), (6), and (7) of the Act.2.The Respondent discharged Calvaresi for authoriz-ing the Union to represent him and thereby wiolatedSection 8(a)(3) and (1) of the Act.3.TheRespondent interferedwith,coerced,andrestrained Calvaresi and Epstein in the exercise of theirSection 7 rights under the Act by polling them concerningtheir support of the Union and thereby violated Section8(a)(l) of the Act.4.The above unfair labor practices affect commerce asdefined in Section 2(6) and (7) of the Act.5. The Respondent did not otherwise violate the Act.Having found that the Respondent has committed unfairlabor practices, I shall recommend that the Respondent beordered to cease and desist therefrom, to post notices asspecified hereafter, to offer Calvaresi reinstatement to hisformer position, and to make him whole for any loss ofearningshe suffered by reason of his discriminatorydischarge for a period dating from the date of his dischargeto the date he is offered reinstatement by the Respondent,calculated in the manner established by the Board in F. W.Woolworth Company,90 NLRB 289, with interest at the rateof 6 percent per annum as set forth inIsisPlumbing &Heating Co.,138 NLRB 716.RECOMMENDED ORDERThe Respondent, its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a)Discharging or otherwise discriminating againstemployees for supporting the Union or any other labororganization.(b)Refusing to reinstate Philip Calvaresi to his formerpositionor,ifthatpositionno longer exists, to asubstantially equivalent one.(c) Polling or otherwise coercively interrogating employ-ees concerningtheir support of the Union.2.Take the following affirmative action designed toeffectuate the purposes of the Act:(a)Offer to Philip Calvaresiimmediateand fullreinstatement to his former job or, if the job no longerexists,toa substantially equivalent position,withoutprejudice to his seniority and other rights and privileges,and make him whole financially in the manner set forth in"The Remedy" for any loss in earnings he has sufferedbecause of the discrimination against him. SUPERTOYS, INC.(b)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,pension records, personnel records and reports, and allother records necessary or appropriate for the purpose ofascertaining the backpay due under this RecommendedOrder.(c)Post at its North Hollywood, California, premises,copiesof the attached notice marked "Appendix." 7Immediately upon receipt of copies of the notice on formsfurnished by the Regional Director for Region 31, theRespondent shall cause copies to be signed by anauthorized representative and posted and maintained inconspicuous places, including all places where notices toemployees are customarily placed, for 60 consecutive daysthereafter.Reasonable steps shall be taken by theRespondent to insure that the notices are not altered,defaced, or covered by any other material.(d)Notify the Regional Director for Region 31, inwriting,within 20 days from the date of receipt of thisDecision, what steps the Respondent has taken to complyherewith.8The complaint allegations that Respondent violatedSection 8(a)(1) of the Act by Diamond's January 3statement to Calvaresi that he was going to tell Boigan thetruth about his union activities and those of Calvaresi andEpstein shall be, and are, dismissed.7In the event no exceptions are filed as provided by Sec 10246 of theRules and Regulationsof the National Labor Relations Board, thefindings,conclusions, recommendations, and Recommended Order hereinshall, as provided in Sec 102 48 of the Rules andRegulations,be adoptedby the Board and become its findings, conclusions, and order, and allobjections thereto shall be deemed waived for all purposes In the eventthat the Board's Order is enforced by a judgment of a United States CourtofAppeals, the words in the notice reading "Posted by Order of theNational LaborRelationsBoard" shallbe changed to read "PostedPursuant to a Judgment of the United States Court of Appeals, Enforcingan Order of the National Labor Relations Board "8 In the eventthat this Recommended Order is adopted by the Board,this provision shall be modified to read: "Notify theRegionalDirector forRegion 31, in writing, within 10 days from the date of this Order, whatsteps it has taken to comply herewith "APPENDIXNOTICE ToEMPLOYEESPOSTED BYORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStatesGovernment655After a trial in which all sides had the opportunity topresent their evidence, the National Labor Relations Boardfound that we violated the law and ordered us to post thisnotice;we intend to carry out its order and do thefollowing:WE WILL NOT discharge or otherwise discriminateagainst you for supporting or assistingWholesaleDelivery Drivers & Salesmen Local 848, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen& Helpers of America, or any other union.WE WILL NOT coercively question or poll you aboutyour support of the above Union, or any other union.Since the Board ruled that we dischargedPhilip Calvaresi for supporting the above Union,WE WILL offer him his old job back and give himbackpay for any financial losses he suffered since wedischarged him.SUPER TOYS, INC.(Employer)DatedByRepresentativeTitleThis is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office, 11000Wilshire Boulevard, Los Angeles, California 90024, Tele-phone 824-7357.